Citation Nr: 1715692	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-13 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine to include as secondary to service-connected disability. 

2. Entitlement to an initial rating in excess of 20 percent disabling for service-connected myofascial strain to the lower bilateral paraspinal muscles with trigger points producing left leg pain.

3. Entitlement to an initial rating in excess of 10 percent prior to September 18, 2008 and a rating in excess of 20 percent thereafter for service-connected atrophy of the left lower extremity.

4. Entitlement to an initial, compensable rating prior to September 18, 2008, and a rating in excess of 10 percent thereafter for service-connected scar of the left shin.

5. Entitlement to an initial rating in excess of 10 percent for chin scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from October 2007 and October 2009 rating decisions by the RO in Chicago, Illinois.

Specifically, in the October 2007 rating decision the RO, inter alia, granted service connection for myofascial strain to the lower paraspinal muscles on the left with trigger points producing left leg pain (claimed as sciatic nerve and left leg pain) assigning a noncompensable disability rating effective May 3, 2006; granted service connection for myofascial strain to the right lumbar paraspinal muscles, assigning a zero percent (noncompensable) disability rating ,effective May 3, 2006; and denied service connection for multilevel degenerative disc disease of the lumbosacral spine.  In February 2008, the Veteran filed a notice disagreement (NOD).  A statement of the case (SOC) was issued in February 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In the October 2009 rating decision the RO, inter alia, granted service connection for scar of the chin, assigning a 10 percent disability rating, effective May 3, 2006; granted service connection for atrophy of the left lower extremity assigning a 10 percent disability rating effective April 13, 2004, granted service connection for left shin scar assigning a noncompensable disability rating effective April 13, 2004; and denied service connection for scars of the left arm and buttocks.  In December 2009, the Veteran filed an NOD.  An SOC was issued in March 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.

During the pendency of appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in St. Petersburg, Florida, which certified the appeal to the Board.  

By rating decision dated in February 2010, the RO granted an initial, 20 percent rating for myofascial lumbar strain to the bilateral paraspinal muscles.  Also, by rating decision dated in March 2012, the RO granted a 20 percent rating for atrophy of the left lower extremity, effective September 18, 2008; and a 10 percent rating for scar of the left shin, effective September 18, 2008.  As these increases in the assigned ratings do not represent the maximum ratings available for these disabilities, the Veteran's claims for higher ratings for these disabilities remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2012, the Board remanded the claims on appeal for the scheduling of a Board hearing.  In May 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal two claims.

In September 2014, the Board dismissed the issues of service connection for left arm scars and scar of the buttocks and these issues are no longer on appeal.  The issues on the title page were remanded for additional development.  

Because the higher rating issues on appeal involve disagreement with the initial ratings assigned following the award of service connection for myofascial strain to bilateral lumbar paraspinal muscles, atrophy of the left lower extremity, scar of the left shin, and scar of the chin, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issue of an initial rating in excess of 20 percent for myofascial strain to the lower bilateral paraspinal muscles is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as noted in the October 2012 and September 2014 Board remands, the Board referred multiple issues cited below to the AOJ.  No action has been taken.  The Veteran has raised the issue of entitlement to an effective date prior to January 30, 1995, for the award of special monthly compensation (SMC).  Review of the claims file reveals that in an October 2009 rating decision dated in October 2009, the RO noted that the issue was "deferred to the appeals department, as part of your notice of disagreement."  Also, in October 2008 correspondence, the Veteran raised the issue of entitlement to an effective date prior to 2004 for the award of a clothing allowance.  Furthermore, in February 2009 correspondence the Veteran raised the issue of entitlement to service connection for a cardiovascular disorder/poor circulation due to his service-connected left foot amputation.  Moreover, during the May 2013 Board hearing the Veteran raised the issue of entitlement to service connection for a jaw disorder.  However, review of the claims file does not reveal that the merits of these issues have been considered by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are, again, referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (b) (2016). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim 
 herein decided have been accomplished.

2.  Although the Veteran has asserted lumbar spine DDD is related to an in-service combat injury, lumbar spine DDD was not shown in service or for many years thereafter; the only competent, probative opinion evidence to address whether there exists a medical relationship between current lumbar spine DDD and the Veteran's service weighs against the claim.

3.  Since the April 13, 2004effective date of the award of service connection, the Veteran's  atrophy of the left lower extremity has manifested as a severe muscle injury characterized by weakness, a lowered threshold of fatigue, fatigue-pain and tests of endurance or coordinated movements that indicated severe impairment of function.

4.  Since the April 13, 2004 effective date of the award of service connection. the left shin scar has been shown to be painful and deep, but not unstable or poorly nourished or to cause any functional impairment that is clearly separable from additional disability ratings, and no scar has been shown to exceed six square inches (39 sq. cm)., or to exceed an area of 144 square inches (929 sq. cm.).

5.  The Veteran's chin scar is a linear scar, less than 13 by 0.6 centimeters, that is not shown to be  painful, unstable, elevated or depressed, adherent to underlying tissue, without missing or abnormal texture, induration, inflexibility, or resulting in limitation of function.

6.  The schedular criteria are adequate to evaluate the Veteran's service-connected disabilities at all pertinent points, and no claim of unemployability due one or more of the disabilities under consideration s has been raised.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  The criteria for an initial 30 percent, but no higher, rating for left calf atrophy are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.55, 4.56, 4.73, 4.124a, Diagnostic Codes (DCs) 5311, 8520 (2016).

3.  , The criteria for an initial 10 percent, but no higher, rating for a left shin scar, from April 13, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7 (2016); 38 C.F.R. § 4.118, DCs 7801, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

4.  T the criteria for a rating in excess of 10 percent for a left shin scar, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7 (2016); 38 C.F.R. § 4.118, DCs 7801, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

5.  The criteria for an initial rating in excess of 10 percent for a chin scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7 (2016); 38 C.F.R. § 4.118, DCs 7800, 7803, 7804, 7805 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In March 2005, June 2006, December 2008, and March 2009 pre-rating letters, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate what were then claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Specific to the higher rating claims, after the award of service connection, and receipt of the Veteran's disagreement with the initial ratings assigned, no further notice was required with respect to these downstream higher rating issues.  See.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (2003).  Nonetheless, the SOCs Veteran has been notified of the criteria for higher ratings for each disability for which higher rating(s) is/are sought.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and July 2004, August 2007, August 2009, and December 2014 VA examination reports.  There is no indication that the severity of the pertinent service-connected disabilities has materially increased since December 2014.  Also of record and considered in connection with the appeal are the written statements from the Veteran and his representative.  The Board finds that no further AOJ development action, prior to appellate consideration, is required.

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103  (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

Here, during the May 2013 hearing, the undersigned VLJ identified the issues on appeal-to include the matters herein decided.  Also, pertinent testimony was elicited regarding the nature and etiology of the Veteran's back disability and severity of his service-connected left lower extremity and scars, and whether there was any existing, pertinent evidence outstanding.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims were also fully explained."  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with a claim, on these facts, such omission was harmless.  Based in part upon the hearing testimony, the Board remanded the appeal for additional development.  

Pursuant to the Board's September 2014 remand, the AOJ sent the Veteran a November 2014 letter requesting that the Veteran identify all pertinent medical treatment to specifically include Dr. Kline/ Klein at the Milwaukee VA Medical Center (VAMC).  It obtained and associated with the claims file outstanding VA treatment records from the Edward Hines VAMC dated April to November 2010 and Gainesville, Florida VAMC dated from June 2012 to April 2015.  In an April 2015 report, the Milwaukee VAMC confirmed that they did not have any records for the Veteran from January 2010 forward.  The AOJ obtained appropriate VA examination reports and medical opinions in December 2014.  The Board notes that the December 2014 VA examiner did not express an opinion for any preexisting back disability in terms of clear and unmistakable evidence.  However, an overall review of the examination report indicates that the examiner did not believe any chronic back disability preexisted service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (holding that a VA examination report must be read as a whole); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Thus, the instruction to opine on a preexisting disability has been rendered  moot.  Also, as directed, after the receipt of additional evidence, the AOJ readjudicated each claim (as reflected in an April 2015 supplemental SOC). 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required). 

In summary, the duties imposed by the VCAA have been considered and satisfied..  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each of these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran contends that service connection for DDD of the lumbar spine, to include as secondary to service-connected disability, is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. §  3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in 38 C.F.R. § 3.309(a).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. §  3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that after the May 2006 claim, VA amended 38 C.F.R. §  3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).  There is no showing of aggravation, and it is not necessary to determine which version of the regulation is applicable.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records (STRs) include an April 1969 Report of Medical History for enlistment.  The Veteran denied having or ever having "back trouble of any kind."  No spine abnormalities were noted during the contemporaneous physical examination.  September 1970 STRs reflect that the Veteran was treated for back pain following a fall.  For his medical history, the clinician stated that the Veteran had been in a motor vehicle accident (MVA) approximately five years ago and hospitalized for two weeks.  Clinical evaluation showed the spine to be straight without scoliosis and mild tenderness on the right paravertebral muscle.  The Veteran had a normal gait and muscle spasm was not observed.  The Veteran was treated with bed rest and muscle relaxants.  He improved and was discharged to duty.  The clinician listed the discharge diagnosis as back contusion, minimal.  

The Board also points out that the Veteran sustained a documented combat injury from a January 1971 landmine explosion.  STRs do not reference any associated back injury.  Nonetheless, the Veteran is competent to report such an injury, and the  Board finds no reason to question the veracity of the Veteran's assertions of a back injury from the explosion and they are accepted as credible and consistent with the circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

However, there must still be medical evidence etiologically linking the Veteran's alleged in-service back injury in service to the current DDD.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

In December 1971, the Veteran was afforded a VA orthopedic examination.  The examiner related that the Veteran severely injured his left foot and leg in January 1970 when he stepped on a landmine.  Physical examination showed that the Veteran was able to sit, stand and walk without difficulty.  No findings specific to the lumbar spine were recorded.  The examiner diagnosed scars of the affected areas and traumatic amputation of several left toes.   

In February 1972, the Veteran underwent a transmetatarsal amputation of the left foot without complication.  

November 2002 VA primary care records reflect that the Veteran enrolled in VA care.  His medical history was pertinent for hypothyroidism and transmetatarsal amputation of the left foot.  Physical examination showed that the Veteran was concerned about left leg weakness.  However, the clinician did not visualize a difference in size between the lower extremities, but noted the Veteran's reports that an orthopedist had measured his legs and determined that the left leg was smaller than the right leg.  No pertinent diagnosis was made, and the Veteran was instructed to return in 12 months.  

In June 2004, the Veteran's wife submitted a letter.  She stated that the Veteran's limp had significantly increased since she had met the Veteran around 1991.  He had difficulty balancing and it resulted in several falls.  

July 2004 VA lower extremity examination was notable for a mild limp.  

October 2005 VA treatment records show complaints of lower back pain radiating to the back of the right thigh.  The Veteran stated that the pain started about two months ago.  It occurred intermittently, and he denied any recent trauma.  Physical examination showed that leg raising of the left foot caused pain in the back of the lower third thigh muscles, but pain upon palpation did not show tenderness.  No tenderness was found over the lumbosacral area.  Pedal pulses were present for both ankles.  The examiner assessed left low back pain with radiation to the back of the thigh.  The clinician suspected sciatica.  

April 2006 VA neurology clinic records note that the Veteran had developed back pain over the past 6 months without any precipitating cause and radiated to his left leg.  He denied any new weakness or clumsiness with his left leg.  Physical examination showed some diminished strength (4/5) for the left lower extremity.  Sensory examination was normal.  The Veteran exhibited some hyperactive reflexes in his left lower extremity.  He had a normal gait.  The clinician assessed back pain and requested electromyograph (EMG) testing.  Physical therapy (PT) with stretching activity and medication was ordered.  The clinician commented that the Veteran may have a neuropathic pain component at the amputation site.  

A May 2006 EMG study revealed that there was no definite evidence of left-sided lumbosacral spine radiculopathy.  

In August 2007, the Veteran was afforded a VA spine examination; the examiner noted review of the claims file.  The Veteran stated that he had low back pain since the 1971 land mine injury.  He described being thrown in the air backwards and landing on his back.  The pain was initially present on the right side.  He used medication during the first year following injury, but then the pain improved for many years.  However, over the past 15 years it returned and worsened.  Over the past two years, he had developed intermittent burning pain to the posterior left leg to the thigh.  He denied any specific weakness.  Flare-ups occurred with activity and he limited lifting to 10 to 20 pounds.  He denied any specific low back injury.  He currently worked full time as a project engineer and indicated his occupational activities were limited to relatively sedentary tasks.  

Examination revealed that the Veteran's forward flexed posture was 10 degrees.  He had spasm tightness in the right paraspinal muscles with tenderness.  Left paraspinal muscles did not have spasm, but the examiner noted a trigger point to the posterior left thigh.  The Veteran had restricted thoracolumbar motion.  Straight leg raise (SLR) was negative bilaterally.  The examiner commented that the Veteran had an unusual shoe wear pattern and an antalgic gait with a cane.  She recited the prior spine imaging studies showing L1-2 and L5-S1 disc disease.  She diagnosed myofascial strain with trigger point on lumbar paraspinal muscle and multilevel DDD in the lumbosacral spine without lumbar radiculopathy.  She cited the negative EMG report to support her radiculopathy assessment.  She expressed a negative medical opinion regarding any etiology between DDD and service connected disability.  She indicated that DDD is likely due to aging.  

In his February 2008 notice of disagreement, the Veteran disputed any determination that DDD was age related.  He detailed the in-service combat injury that resulted in him being thrown in the air approximately 15 to 20 feet and landing on his back.  He questioned the scientific rationale underlying such a determination.  

A March 2009 VA X-ray of the lumbar spine revealed degenerative changes of the lumbosacral spine with DDD of L1-L2 and L5-S1.

March 2009 VA CT scan of the lumbar spine confirmed degenerative changes, minimal multilevel bulging disc and minimal degenerative facet joint disease.  

April 2009 VA neurology clinic records indicate that the clinician reviewed the recent CT scan and April 2006 EMG report.  He determined that the Veteran had lumbar spondylosis.  

An April 2009 private magnetic resonance imaging (MRI) study revealed significant, moderate diffuse disk bulge and associated right paracentral diffuse protrusion.  It contributed to moderate right neural foraminal narrowing and mild to moderate left neural foraminal narrowing.  It had mass effect upon the emerging S1 nerve root within the spinal cord.  The second note listed small, diffuse protrusion at L3-L4 indenting the anterior thecal sac of questionable significance.  

November 2009 VA primary care records include a request for chiropractic treatment for chronic low back pain.  

The report of a March 2010 VA X-ray of the lumbar spine notes that the Veteran developed acute back pain after shoveling snow approximately a week ago.  The X-ray was noted to reveal lumbar disc degenerative changes with disc space narrowing at L1-L2 and L5-S1.  There was no fracture or subluxation.  

During the May 2013 Board hearing, the Veteran stated that he had an altered gait due to his service-connected left foot amputation and shrapnel injuries.  He stated that Dr. K. had expressed a positive opinion regarding a secondary nexus.  

VA primary care records from 2014 are unremarkable for any new or worsening DDD type symptoms.  

In December 2014, the Veteran was afforded a VA spine examination; the examiner noted review of the electronic claims file.  The examiner detailed the Veteran's medical history and queried the Veteran.  The Veteran recalled that the pre-service MVA did not involve medical treatment.  He described the land mine accident and how he fell on his back.  He denied any back treatment until 10 or 15 years ago.  Currently, he had flare-ups of low back pain without any precipitating event.  It lasted a few days, and then subsided.  He denied any surgical treatment or associated incontinence.  A physical examination was conducted.  As relevant, the examiner commented that the Veteran had a slow gait with a single cane.  He was not appreciably antalgic, but careful.  The examiner reported that the left calf was smaller than the right calf due to disuse, rather than any back disorder.  He cited the absence of focal neurological motor abnormality from the back, noting that radicular sensory abnormalities were absent and reflexes were normal.  

The December 2014 VA examiner expressed a negative medical opinion for DDD, to include secondary service connection.  She explained that there was no objective evidence of DDD in service.  She considered the Veteran's report of falls and being thrown by the explosion, but his history remained negative for vertebral fracture.  She stated that secondary degenerative arthritis due to fracture appears within 2 to 5 years of injury.  In this case, the Veteran had primary degenerative arthritis occurring many years after separation.  The examiner cited 2002 X-ray findings.  She also noted that the Veteran denied any treatment associated with his pre-service MVA and his separation medical history was silent for DDD.  Thus, there was no evidence of aggravation from service.  As for direct service connection, the examiner observed the Veteran was initially treated for back pain approximately 15 years ago.  She recited VA treatment records from 2005 to 2010.  She surmised that the Veteran had intermittent mechanical back pain/ strain over the years.  This disorder was acute and transitory.  She stated that there was no scientific evidence that it causes degenerative vertebral bone arthritis.  She observed that the Veteran is service-connected for myofascial lumbar strain to the paraspinal muscle bilaterally, associated with left forefoot amputation.  She explained that it is a soft tissue back pain and there is no credible scientific evidence that it causes degenerative vertebral bone arthritis.  She stated that muscle strains are generally transient without radicular symptoms.  She concluded that there was no credible scientific basis to attribute DDD to the service connected disabilities.   

A February 2015 MRI revealed  mild bilateral neuroforaminal narrowing (NFN) at L3/4 and L4/5 and moderate to severe NFN at L5/S1.  The NFN was due to the disc bulging and protrusion, facet arthropathy and ligamentum flavum hypertrophy.  

Considering the evidence of record in light of the applicable legal authority, the Board finds that the claim for service connection must be denied.  

As noted above, although the Veteran asserts his entitlement to service connection for DDD of the lumbar spine as directly related to service or as secondary to service-connected disability, in this case, the evidence of  nexus is limited to the Veteran's reports.  The Veteran is competent to report his injury history and recollections of back pain.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that traumatic injury and service-connected left foot amputation leading to an altered gait may result in additional orthopedic disability is commonly known.  The Veteran is competent to make such a nexus assertion.  However, the Board must weigh the probative value of the Veteran's nexus assertion in context of the entire record.  Not all competent evidence has equal value.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  The Board finds the Veteran's nexus assertions to be of limited probative value due to his lack of medical education and subjective bias.  See id.

In this case, the Board considers the December 2014 VA medical opinion to be the most probative evidence concerning a nexus for DDD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Id.  The December 2014 examiner is qualified as a medical doctor.  She conducted a detailed review of the Veteran's medical history, a clinical interview and physical evaluation.  She provided a detailed rationale to explain why DDD is unrelated to any in-service injury or service-connected myofascial strain; each such rationale is plausible and consistent with the record.  Although she did not provide a detailed rationale for why DDD is not secondarily related to the other service-connected disabilities, it is reasonable to infer that such a determination was based upon review of the record, medical knowledge and evidence indicating age as the primary casual factor.  Acevedo, 25 Vet. App. at 293-94; see also Monzingo, 26 Vet. App. at 106.  In addition, the December 2014 VA medical opinion is uncontroverted by any additional medical evidence.  

For the above stated reasons, the claim service connection for DDD of the lumbar spine, to include as secondary to service-connected disability, must be denied.   As noted,  the record does not include persuasive evidence of a nexus to service-connected disabilities or military service for DDD of the lumbar spine, but instead tends to demonstrate that there is no such nexus.  The preponderance of the evidence is therefore against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56 (1990).  

III.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Here, as the AOJ has already assigned staged ratings for the Veteran's atrophy of the left lower extremity, and left shin scars, for these claims, the Board will consider the propriety of each assigned rating, as well as whether any, or any further, staged rating is warranted.

A.  Atrophy of the left lower extremity, to include left ankle

The Veteran is service connected for atrophy of the left lower extremity pursuant to Diagnostic Code (DC) 8520 for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  He is in receipt of a 10 percent rating beginning April 13, 2004 and 20 percent rating beginning September 18, 2008 for this disability.  

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The Board points out that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, where, as here, a rating for a particular disability has been in effect for less than 20 years, it is permissible to switch diagnostic codes to more accurately reflect that nature of the disability.  Murray v. Shinseki, 24 Vet. App. 420, 425 (2011).

Alternatively, DC 5311 pertains to impairment of Muscle Group XI, which includes muscles of the calf.  The function of this muscle group is propulsion, plantar flexion of the foot.  38 C.F.R. § 4.73, DC 5311.  Under DC 5311, a 10 percent rating is warranted for moderate injury.  A 20 percent disability rating is assigned when the disability is moderately severe.  A maximum schedular evaluation of 30 percent applies when the disability is severe.  38 C.F.R. § 4.73, DC 5311.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under DCs 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a).

In June 2004, the Veteran reported that his left calf had been noticeably smaller than his right calf since the partial left foot amputation.  He had endured a great amount of pain throughout his left lower extremity.  He recently had a physical therapy (PT) consultation and the therapist indicated that PT would not improve his left lower extremity symptoms.  

In June 2004, the Veteran's wife submitted a statement.  She stated that the Veteran's limp had increased.  The Veteran could not stand or sit for prolonged periods and was always in discomfort.  She recalled several instances where he lost his balance and fell.  

In July 2004, the Veteran was afforded a VA examination; the examiner noted review of the claims file.  Currently, the Veteran reported flare-ups of severe pain on the medial left ankle and knee.  The flare-ups occurred as often as three times per week.  He complained that his entire left leg was "cold" in the winter.  The examiner commented that the Veteran ambulated with a mild limp of the left lower extremity.  Clinical examination showed marked tenderness on the plantar aspect of the left foot with the transmetatarsal amputation.  Tenderness was marked under the second metatarsal.  There was no unusual swelling and the amputation site was well healed with no numbness and tenderness over the amputation.  The left ankle had some restriction of motion with pain.  The examiner commented that there was no swelling to indicate arthritic changes.  The ligaments were intact.  Tenderness was diffuse over the medial tendons.  The left ankle had mild lack of endurance and no lack of coordination.  The left calf was 14 inches in circumference and the right calf was 16 inches circumference.  The left knee had no local tenderness and no swelling.  The left knee flexion was to 150 degrees without pain and weakness.  It had no effusion, synovial thickening and crepitus.  The examiner concluded that the left calf atrophy was normal since the left foot lacked a normal push off due to the amputation.  

October 2005 VA left ankle X-ray was negative for any abnormality.  

April 2006 VA neurology records reflect that the Veteran complained about radiating left leg pain with back pain.  He described it as a burning sensation.  He denied any new weakness or imbalance in his left leg.  Neurological evaluation of the left lower extremity was significant for diminished strength (4/5) in extension, dorsiflexion, plantarflexion, and eversion.  Hyperactive reflexes were found for left patellar and ankle.  The examiner assessed back pain and commented that the Veteran may have a neuropathic pain component at the amputation region.  

May 2006 EMG study determined that there was no definite evidence of left-sided lumbosacral spine radiculopathy.  

In July 2006, the Veteran reported that the sciatic nerve problem originated in his back and moved down his left leg.  The pain was fairly constant and of a burning nature.  He stated that walking had become more difficult due to the shooting pain down his left lower extremity.  He recently received medication, but it was only partially effective.  

In August 2007, the Veteran was afforded a VA examination; the examiner noted review of the claims file.  The examiner recited the left foot injury history.  Since then, the Veteran had ongoing foot pain that had significantly increased over the past few months.  He described an area of altered sensation in the dorsum of the foot.  His foot pain was especially aggravated by pressure.  It was present when stepping.  Clinical evaluation showed atrophy to both the tibialis anterior and gastroc/ soleus muscles.  The examiner noted that the Veteran did not identify any specific weakness.  However, his left knee would buckle unpredictably.  He had back pain radiating to his left lower extremity.  Clinical evaluation was significant for localized decreased sensation at the skin graft site on the left lower extremity.  The examiner observed uneven shoe wear patterns.  She stated that the Veteran had an antalgic gait with cane.  Her comments indicate that a radiculopathy diagnosis was not made due to negative EMG study.  

January 2009 VA treatment records note complaints of left leg cramping over the past four months.  The clinician reported that the left shin scar was adherent to the bone with significant tenderness to palpation.  No swelling or redness was observed.  Capillary refill was mildly decreased.  Ankle and foot movement caused pain.  The clinician further observed that with ankle range of motion, the scar adherent to the bone appeared to be pulling and causing additional tenderness.  She listed an impression of left distal leg cramp.  She indicated that part of the cramp could be related to the scar tissue.  

February 2009 VA PT records show that the Veteran sought treatment for low back pain.  Physical examination revealed 4 to 4+ /5 strength in the left lower extremity with 2/5 strength in the left ankle.  Calf circumference was 35.5 centimeters (cm) on the left and 39.5 cm on the right.  He exhibited a normal gait without assistive device.  Sensation in both legs was grossly intact to light touch and pinprick.  Deep tendon reflexes (DTRs) were hyperactive (3+) in left patella and ankle.  A PT plan was created.  

April 2009 VA neurology records show that the Veteran complained about low back pain radiating to his left lower extremity.  He related it to the in-service land mine injury.  Neurological evaluation showed full motor strength for both lower extremities except for 4/5 left hip flexion and 5-/5 left knee extension.  DTRs were +3 symmetrical.  Sensory findings were intact for pinprick, touch, vibration and position.  Gait was within normal limits.  The examiner noted that the April 2006 EMG study ruled out left sided lumbosacral radiculopathy and that the Veteran ambulated with a cane.  He concluded that the Veteran had lumbar spondylosis.  He recommended a pain relief regimen and avoidance of strenuous activity.  

In August 2009, the Veteran was afforded a VA muscle examination.  He reported weakness of the left leg and calf and pain throughout.  He described it as 1 or 2 on a scale of 10.  It did not interfere with activities of daily living.  He denied use of assistive devices such as a cane or brace.  He stated that walking long distances would cause left calf weakness.  Physical examination showed the left calf to be noticeably smaller than the right calf.  Circumferences of the calves were 33 cm on the left and 37 cm on the right.  Motor examination showed 4/5 strength in the dorsiflexor and plantar flexor of the ankle and extensor hallucis longus.  No sensation changes were found except for the area affected by the scar.  The diagnosis was muscle atrophy of the left calf.  The examiner believed it was related to the combat injury.

In his December 2009 notice of disagreement (NOD), the Veteran reported that he had moderate to severe weakness of the left leg.  He had moderate to severe pain in his left ankle and shin.  He had to use a cane due to left leg weakness.  He asserted that he had muscle loss and nerve damage.        

June 2012 VA neurology clinic records reflect that the Veteran presented with complaints of a sudden onset of right arm and hand weakness.  As relevant, he had normal muscle bulk in all four extremities.  Left lower extremity strength was full (5/5), except for knee extension and dorsiflexion which were 4+/5 and 4/5 respectively.  Left lower extremity sensation was decreased to light touch and pinprick.  The Veteran exhibited a normal narrow-based gait with normal turns.  

November 2012 VA neurology clinic records show that the Veteran presented for follow up after his June 2012 stroke.  He denied any new onset weakness or numbness.  He took his medications as instructed.  Neurological examination was normal.  The clinician deemed the Veteran neurologically stable and instructed him to return as needed.  

During the May 201  Board hearing,  the Veteran reported that he had severe muscle atrophy following the land mine injury.  His injury required a skin graft and caused him to have an uneven gait.  He stated that his left leg was three inches smaller in diameter than the right leg.  He reported that his left calf atrophy had increased in severity.   

VA primary care records from April, August and October 2014 are unremarkable for any additional left lower extremity symptoms.  

In December 2014, VA reexamined the Veteran; the examiner noted review of the electronic claims file.  The examiner listed a diagnosis of atrophy of the left lower extremity.  She stated that muscle group XI was involved.  She reported that there was no scar, fascial defects or muscle substance or functional impairment.  The examiner stated that there were no cardinal signs and symptoms of muscle disability.  Muscle strength testing showed full motor strength for all muscles tested.  The examiner observed muscle atrophy for the left calf.  The normal calf was measured 37 cm and the atrophied calf measured 33.5 cm.  The examiner summarized that the calf atrophy was due to disease, rather than any neurological cause.  Strength and muscle tone were unaffected by the disease.  The examiner commented that there was no history, nor objective evidence of Group XX muscle injury and declined to express an opinion.  

After careful review of the record, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his left lower extremity atrophy disability picture is most appropriately rated as 30 percent disabling as an overall severe muscle injury pursuant to DC 5311 for the entirety of the claim period.  38 C.F.R. §§ 4.3, 4.7, 4.56 4.73, DC 5311.  

The Board has changed the assigned DC from DC 8520 to DC 5311 for the following reasons.  Butts, 5 Vet. App. at 538; Murray, 24 Vet. App. at 425.  The Veteran's primary complaints are left lower extremity pain, muscle atrophy and associated weakness.  The May 2006 EMG study and December 2014 VA examination report indicate that left lower extremity symptoms are not of a neurological origin.  Similarly, VA neurology clinic records from 2012 indicate that the Veteran was treated for a stroke, but do not suggest a neurological disorder affecting his left lower extremity.  The December 2014 VA examiner identified the left lower extremity atrophy as involving Muscle Group XI.  Thus, the Board finds the physical origin of the current disability to be within the purview of DC 5311 for Group XI.  38 C.F.R. § 4.73, DC 5311.  For these reasons, the Board deems DC 5311 the most appropriate DC in this case.  Id.

Furthermore, with resolution of all reasonable doubt in favor of the Veteran, the Board finds that the service-connected left lower extremity atrophy more nearly approximates a severe Group XI muscle injury to warrant a 30 percent initial rating under DC 5311.  38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73..  The muscle injury history indicates that the Veteran had a deep penetrating fragment wound to his left leg from the January 1971 explosion injury.  The Medical Examination Board report describes it as an open wound in the anterior aspect of the left midleg region that went to the bone.  Notably, the associated left foot injuries were of such a severity that it resulted in a partial amputation.  

Physical examinations from July 2004 through December 2014 have consistently shown that the left calf muscle was noticeably smaller than the right calf muscle.  (VA examination reports from July 2004, August 2009, and December 2014; VA treatment records from February 2009).  Motor strength testing of the left lower extremity has generally indicated 4/5 strength in the affected muscles.  (VA examination report from August 2009; VA treatment records from April 2006, February 2009, April 2009, June 2012).  Then, the February 2009 VA treatment record confirms that the left shin scar is adherent to the tibia.  Severe muscle injury expressly contemplates objective evidence of adhesion of the scar to a long bone (tibia) and visible or measurable atrophy as documented in the above clinical records.  As such, the Board finds that a maximum, 30 percent rating is warranted for the Veteran's service-connected left lower extremity atrophy associated with Group XI, under DC 5311.  No higher rating is assignable under VA's rating schedule.  38 C.F.R. § 4.73, DC 5311.

As to any neurological impairment associated with the injury, 38 C.F.R. § 4.55 expressly prohibits combining a muscle injury rating with a peripheral nerve paralysis rating unless the injuries affect entirely different functions.  In this case, the left calf atrophy is not shown to present a separately ratable neurological impairment.   

The Board has also considered whether there is any separable ratable left ankle disability associated with the left lower extremity injury.  Notably, the Veteran has a 10 percent disability rating for service-connected left Achilles tendinitis.  The July 2004, October 2005 and August 2007 examination reports indicate that the Veteran had left ankle motion loss.  See also January 2009 VA PT records.  However, the August 2009 VA examination report lists complete, pain-free motion for the left ankle.  In this case, to the extent the Veteran has left ankle impairment, the evidence is too vague to show that it produces manifestations separate and distinct from symptoms contemplated by the 10 percent rating for service-connected left Achilles tendinitis.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet App. 259, 262 (1994).  

For all the forgoing reasons, the Board finds that an initial 30 percent, but no higher, rating for atrophy of the left lower extremity is warranted.  While the Board has resolved reasonable doubt in the Veteran's favor in awarding an initial 30 percent rating for the disability, the Board also finds that the preponderance of the evidence is against the assignment of any additional rating at any pertinent point of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left shin scar

The Veteran is service connected for scar of the left shin pursuant to Diagnostic Code (DC) 7801 for burn scar, not of the head, face or neck that is deep and nonlinear.  38 C.F.R. § 4.118, DC 7801.  He is in receipt of a noncompensable rating beginning April 13, 2004 and 10 percent rating beginning September 18, 2008 for this disability.  

During the pendency of the Veteran's claim, the VA regulation containing the criteria for rating skin disabilities, 38 C.F.R. § 4.118, was amended for DC 7800-7804 effective in October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008). 

Unless there is no indication that the revised criteria are intended to have retroactive effect, VA has a duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions. See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  Id.; see also 38 U.S.C.A. § 7104(c) (West 2014); Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  The reverse is not true with respect to application of former schedular criteria prospectively.  However, the revisions in October 2008 are only applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his initial service-connection claim on April 13, 2004, and has not specifically requested reevaluation under the current criteria; therefore, the applicable criteria are the pre-October 23, 2008 criteria in effect beginning August 30, 2002.

The version of 38 C.F.R. § 4.118 in effect from August 30, 2002, until October 23, 2008, provided as follows.  Diagnostic Code (DC) 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Under DC 7801, a 10 percent rating is assigned for scars exceeding 6 square (sq) inches (in) or 39 sq. centimeters (cm) with higher ratings available for larger scars.  Per Note (2), deep scar is defined as one associated with underlying soft tissue damage. Under DC 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  Under DC 7803, scars which are superficial and unstable are assigned a 10 percent rating.  Per Note (1), an unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Under DC 7804, scars which are superficial and painful on examination are assigned a 10 percent rating.  Finally, under DC 7805 scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.  

In his April 2004 claim, the Veteran reported that his left shin scar was tender and caused pain. 

In July 2004, the Veteran was afforded a VA scar examination; the examiner noted review of the claims file.  The examiner detailed the in-service shrapnel injury and skin treatment history.  He described a left mid-shin scar measuring 3.5 in by 1.25 in (4.4 sq. in) with 0.5 in depression.  It was sensitive to touch and the mid portion of the scar adhered to the underlying tissue.  The scar had a darker complexion compared to surrounding skin.  

In October 2005, the Veteran was afforded a VA joints examination; the examiner noted review of the claims file.  The examiner recounted the January 1971 land mine injury resulting in a left forefoot amputation and left lower extremity skin graft.  Physical examination revealed a scar on the anterior lower extremity measuring 2 cm by 5 cm (10 sq. cm).  It was adherent to the underlying soft tissue.  

In his June 2006 substantive appeal, the Veteran reported that the left shin scar adhered to the bone and that there was nerve damage attributable to it.  The Veteran also submitted left shin scar photographs.  He explained that the scar was fused to the shin bone and consequently resulted in a depressed area as shown in the photographs.  

In August 2007, the Veteran was afforded a VA amputation examination; the examiner noted review of the claims file.  The examiner noted the in-service injury history and current left foot and lower extremity symptoms.  During physical examination, he stated that there was deformity at the left lower extremity skin graft site.  He observed that the site was adherent to the underlying tissue.  

In January 2009, VA PT records show that the Veteran complained about left leg cramps.  Physical examination revealed a scar over the distal tibial shin that was adherent to the bone.  The clinician commented that it was a little tender to touch.  She also noted that since the scar was adherent to the bone, it appeared to be pulling with ankle movement and also causing tenderness.  In her recommendation, she indicated that the left leg cramp could be related to the scar tissue and associated pulling.  

In August 2009, the Veteran was afforded a VA scar examination; the examiner noted review of the claims file.  For the left shin, the examiner reported a scar 7 cm long and 5 cm wide (35 sq. cm).  The scar was stable and attributable to the in-service combat injury.  The examiner commented that a very thin layer of skin covered the left shin bone, which is the graft from his left thigh.  There was no sensation on the scar tissue.  The skin surrounding the scar tissue did not have any swelling or inflammation.  However, there was a significant amount of atrophy around it.  There was also a small amount of keloid formation on the lateral aspect of the scar tissue.  The examiner stated that the Veteran was not complaining about any pain from the scar and that it did not affect any activities of daily living.  He further observed that the scar was not open and free from drainage.  It was deep and there was no underlying supportive tissue.  The scar contour was depressed upon palpation, atrophic and hypo-pigmented.  The examiner diagnosed relatively large scar on the left shin.  He commented that it was the direct result of the in-service injury and noted because of its size, a skin graft was necessary.  
 
In his December 2009 notice of disagreement, the Veteran reported that the left shin scar had adhered to the bone since the skin graft.  It caused moderate to severe pain upon ambulation.  The left side of the skin graft was numb due to nerve damage.  

At the May 2013 Board videoconference hearing, the Veteran stated that he had a skin graft on his left lower extremity.  The skin graft adhered to the left shin bone and made movement painful.  Hearing transcript, p. 7 and 11.    

In December 2014, the Veteran was afforded another VA scar examination; the examiner noted review of the electronic claims file.  She described the scar as a left leg scar on the distal shin attributable to shrapnel injury.  She commented that it was well healed, but that the upper part adhered to the underlying bone and moved when the muscle contracted.  It was slightly hyperpigmented, without observable evidence of inflammation, keloid, tenderness or functional limitation.  The Veteran reported the scar as painful.  The examiner commented that there was no observable tenderness upon palpation, scar breakdown, or inflammation.  Clinical evaluation showed one 6.5 cm by 3 cm (19.5 sq. cm) scar of the left distal shin area that was deep and non-linear.  The examiner determined that the scar did not result in any limitation of function.  

Applying the scar rating criteria in effect from August 30, 2002, until October 23, 2008 to this case, the Board finds an initial 10 percent, but no higher, rating for a left shin scar pursuant to DC 7804 is warranted prior to September 18, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804 (2008).  A rating in excess of 10 percent is denied.  Id.

The Board has changed the assigned DC from DC 7801 to DC 7804 for the following reasons.  Butts, 5 Vet. App. at 538; Murray, 24 Vet. App. at 425.  The DC 7801 rating criteria require, in addition to being deep, that the scar affect an area of a certain size.  38 C.F.R. § 4.118, DC 7801 (2008).  While the left shin scar is deep, the physical examinations do not show that the service-connected left shin scar covered an area of at least 6 sq. in or 39 sq. cm.  See VA examination reports from July 2004, October 2005, August 2009 and December 2014.  Thus, a compensable rating is precluded under DC 7801.  Id.  In addition, the Veteran's primary complaint is pain of the affected area, which is clearly contemplated by DC 7804.  
The Board has also considered additional scar DCs 7802 and 7803, but finds that they do not apply since the scar is less than 144 square inches (929 sq. cm.) and there is no evidence that the left shin scar is unstable.  Thus, the Board finds that the left shin scar is most appropriately rated under DC 7804 (2008) for superficial, painful scar.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804 (2008).  

Regarding DC 7805 for limitation of function of affected part, the Board points out that the rule against pyramiding provides that evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14.  Here, the Veteran is service-connected for atrophy of the left lower extremity, to include left ankle, that encompasses painful and weakened movement of the left lower extremity.  While January 2009 VA PT records suggest that the left shin scar was interfering with ankle movement, these symptoms are not clearly separable from the service-connected atrophy of the left lower extremity.  In this regard, the August 2007 VA examiner indicated the restricted left ankle motion was due to atrophy in the left tibialis anterior and gastroc/soleus muscles, rather than the left shin scar itself.  Moreover, the December 2014 VA examination report includes a medical determination that there was no additional limitation of function due to the shin scar.  The evidence does not suggest that there are left shin scar symptoms of an affected part that are clearly separable from service-connected atrophy of the left lower extremity.  Id.  For these reasons, DC 7805 is not applicable.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, DC 7805 (2008).

The Board resolves all reasonable doubt in the Veteran's favor to find that the left shin scar was painful prior to September 18, 2008 and grants a 10 percent rating pursuant to DC 7804 beginning April 13, 2004.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, DC 7804.  In April 2004 and June 2006 reports, the Veteran asserted that the left shin scar was painful.  The July 2004 VA examiner described the left shin scar as sensitive to touch.  Physical examinations from the October 2005 and August 2007 VA examination reports do not directly address whether the left shin scar was painful upon clinical observation.  A January 2009 physical examination indicates that there was slight tenderness of the scar.  Given the Veteran's reports and clinical findings of left shin scar sensitivity and tenderness, the Board finds a 10 percent rating prior to September 18, 2008 pursuant to DC 7804 is warranted.  Id.   

DC 7804 provides a maximum 10 percent schedular rating for a single scar.  Id.  Consequently, discussion of a rating in excess of 10 percent under DC 7804 is moot.  38 C.F.R. § 4.118, DC 7804.  

For all the forgoing reasons, the Board finds that beginning April 13, 2004 an initial 10 percent, but no higher, rating for the left shin scar is warranted.  While the Board has resolved reasonable doubt in the Veteran's favor in awarding an earlier effective date for the initial 10 percent rating, the Board also finds that the preponderance of the evidence is against the assignment of any higher or additional rating at any pertinent point. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert ,  1 Vet. App. at 53-56.

C.  Chin scar 

The Veteran is service connected for scar of the chin pursuant to DC 7800 for Disfigurement of the head, face or neck.  38 C.F.R. § 4.118, DC 7800.  He is in receipt of a 10 percent rating beginning May 3, 2006 for this disability.  

Again, it is noted that, during the pendency of the Veteran's claim, the criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  As explained above, the revised criteria are not applicable to this claim as it predates the revision and the Veteran has not specifically requested review under the revised criteria.  Rather, in this appeal, the criteria in effect from August 30, 2002, to October 23, 2008-as set forth below-are applicable in the evaluation of the Veteran's chin scar.   

Under 38 C.F.R. § 4.118, DC 7800 (2008) (for disfigurement of the head, face or neck) provides, as follows.  A rating of 10 percent is warranted with one characteristic of disfigurement.  A rating of 30 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes including eyelids, ears/auricles, cheeks, or lips); or with two or three characteristics of disfigurement.  A rating of 50 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A rating of 80 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or sets of features, or; with six or more characteristics of disfigurement. 

The characteristics of disfigurement cited in DC 7800 are as follows. (1) Scar 5 or more inches (13 or more cm.) in length.  (2) Scar at least one-quarter inch (0.6 cm.) wide at widest part.  (3) Surface contour of scar elevated or depressed on palpation.  (4) Scar adherent to underlying tissue.  (5) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118, DC 7800 (2008).

In his May 2006 claim, the Veteran recounted the in-service landmine explosion injury.  Among other areas, he sustained a wound to his chin.  

In August 2009, the Veteran was afforded a VA scar examination; the examiner noted review of the claims file.  He identified a chin scar measuring 8 cm by 0.2 cm.  It did not have any Keloid formation.  It was free from swelling, inflammation, or drainage.  It was stable and did not cause any pain or discomfort.  It did not affect chewing or otherwise cause trauma or damage to the lower jaw or teeth.  It was not adherent to underlying tissue or result in atrophy.  The examiner diagnosed scar, 8 cm, on the chin and opined that it was related to service.  

In his December 2009 notice of disagreement, the Veteran stated that shrapnel injury caused an opening under his chin and residual damage to the lower jaw bone and teeth, including tooth removal.  

At the May 2013 videoconference hearing, the Veteran reported that he broke his jaw and lost teeth from the in-service explosion.  As to the residual chin scar, the Veteran stated that he had pain and occasionally the scar opened and bled.  

In December 2014, the Veteran was afforded another VA scar examination; the examiner noted review of the electronic claims file.  She described a well healed, stable scar under the chin.  It was not visible on frontal view and blended into surrounding skin.  She commented that it was not a clearly distinguishable scar.  She measured the scar as approximately 2 cm by 0.1 cm.  She indicated that there was no associated elevation, depression, adherence to underlying tissue or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  It was not productive of gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner reported that there was no limitation of function due to the chin scar and that color photographs were unnecessary.  

Applying DC 7800 to this case, the Board finds that an initial rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7800 (2008).  Simply stated, the chin scar is not persuasively shown to be manifested by more than one characteristic of disfigurement or to otherwise warrant more than a 10 percent rating under any other applicable diagnostic criteria.  

The Veteran's scar is noted to be at most 8 cm by 0.2 cm as recorded on the August 2009 VA examination; thus, the scar is not five or more inches (13 or more cm.) in length or at least one-quarter inch (0.6 cm.) wide.  The surface contour of the chin scar is not elevated or depressed upon palpation.  It does not adhere to underlying tissue.  It is not hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); does not have a texture that was abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); and there is no underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  It is not shown that the chin scar is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

The Board further notes that since DCs 7803 and 7804 only provide for 10 percent disability ratings, they provide no basis for any higher evaluation (although, notably the Veteran's scar was never found to be unstable (DC 7803) nor was it found to be actually painful (DC 7804)).  38 C.F.R. § 4.118, DCs 7803, 7804 (2008).  The scar also has not been shown to result in any limitation of motion or other function of the head, to warrant a higher rating under DC 7805.  38 C.F.R. § 4.118, DC 7805 (2008).

For all the forgoing reasons, the Board finds that the preponderance of the evidence weighs against assignment of an initial rating in excess of 10 percent for the chin scar.  Hence, the benefit-of-the-doubt doctrine is not for application, and the claim for an initial rating in excess of 10 percent for service-connected chin scar must be  denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

D.  Additional Considerations for All Disabilities

The above determinations are based on consideration of applicable provisions of VA's rating scheduled Additionally, the Board finds that at no pertinent point has the Veteran's service-connected atrophy of the left lower extremity, left shin scar or chin scar been shown to be so exceptional or so unusual to render the applicable schedular criteria inadequate for rating the disability, and to warrant assignment of any higher rating for any of these disabilities on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the Agency of Original Jurisdiction (AOJ) or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's atrophy of the left lower extremity, left shin scar and chin scar at all pertinent points.  The left lower extremity disability is productive of weakness, pain and atrophy.  The scars are productive of skin discoloration and pain.  In this regard, all of the Veteran's symptoms are contemplated by the rating criteria.  In addition, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment as discussed for each disability.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate any of the disabilities adjudicated herein.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of any claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran has been employed and unemployed at times pertinent to these claims.  However, during this time frame, there is no evidence or allegation indicating that the Veteran was actually or effectively rendered unemployable due to the one or more of the disabilities for which higher rating(s) is/are sought.  August 2007 VA examination reports  and February 2009 VA treatment records indicate that the Veteran continued to be employed full time. More recently, the December 2014 VA examination report indicates that the Veteran was gainfully employed as an industrial engineer and later as a physical plant project manager until 2012.; that report documents that the Veteran retired following a stroke and difficulty with his supervisor.  Under these circumstances, the Board finds that a claim for a TDIU due to the  service connected disabilities under consideration has not been raised in conjunction any current claim(s) for higher rating, and need not be addressed herein.



ORDER

Service connection for DDD of the lumbar spine is denied.  

An initial 30 percent rating for atrophy of the left lower extremity is granted, subject to the legal authority governing the payment of compensation.

An initial 10 percent rating, prior to September 18, 2008, for service-connected scar of the left shin is granted, subject to the legal authority governing the payment of compensation.

An initial rating in excess of 10 percent for service-connected scar of the left shin is denied.  

An initial rating in excess of 10 percent for service-connected chin scar is denied.


REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

The Veteran has been afforded two VA examinations for evaluation of his myofascial strain to the bilateral lumbar paraspinal muscles disability.  Recently, however, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (as appropriate) and, if possible, with range of motion measurements of the opposite undamaged joint. 

However, as the Board cannot discern from the lumbar spine examination reports whether the type of joint testing addressed in section 3.159 and Correia was not accomplished, and there is otherwise no such testing results of record, the medical evidence of record is insufficient for evaluation of this disability.  Hence, remand of this claim to afford the Veteran an additional VA lumbar spine examination, to obtain all testing results and clinical findings needed to evaluate the disability, is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher rating.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  Adjudication of the claim should include consideration of whether "staged rating" of the disability is appropriate. 

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to particularly include any records of treatment for myofascial strain to the bilateral lumbar paraspinal muscles disability.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.   All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his myofascial strain to the bilateral lumbar paraspinal muscles disability. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees) in active motion and passive motion, and on weight-bearing, and non-weight-bearing (as appropriate).   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing of the myofascial strain to the bilateral lumbar paraspinal muscles, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also specifically indicate whether there is any ankylosis of the lumbar spine due to myofascial strain to the bilateral lumbar paraspinal muscles.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal, in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate).

6. If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process an d to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


